

117 S1071 IS: Veterans Application Assistance Inefficiency Decrease Act of 2021
U.S. Senate
2021-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1071IN THE SENATE OF THE UNITED STATESApril 12, 2021Mr. Cruz introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo authorize the Secretary of Veterans Affairs to carry out a pilot program to provide pension claim enhancement assistance to individuals submitting claims for pension from the Department of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the Veterans Application Assistance Inefficiency Decrease Act of 2021 or the VA AID Act of 2021.2.Pilot program to provide claim enhancement assistance to individuals submitting claims for Department of Veterans Affairs pension(a)Pilot program authorizedNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall commence carrying out a pilot program to assess the feasibility and advisability of providing claim enhancement assistance to individuals applying for pension under subchapter II or III of chapter 15 of title 38, United States Code, in order to reduce the backlog of the Department of Veterans Affairs for claims for pension under such chapter and to expedite claims processing by—(1)improving the efficiency of the claims submittal process; and(2)proactively engaging claimants with claim enhancement services prior to submission of their claims.(b)Claim enhancement assistanceFor purposes of this subsection, claim enhancement assistance includes, with respect to submitting claims described in subsection (a), the following:(1)Consultive services to assess and advise claimants based upon a review of each claimant's specific circumstances.(2)Assistance in gathering all necessary supporting documentation for the submission.(3)The creation of a fully developed application ready to be submitted to the Pension Management Centers of the Department of Veterans Affairs with postal tracking.(4)Such other assistance and services as the Secretary considers appropriate for purposes of the pilot program.(c)ContractThe Secretary shall carry out the pilot program by entering into a contract with one eligible entity to provide, as part of the pilot program, claim enhancement assistance to individuals and spouses applying for pension under subchapter II or III of chapter 15 of title 38, United State Code.(d)Eligible entitiesFor purposes of this section, an eligible entity is any entity that—(1)is not part of the Department of Veterans Affairs;(2)specializes in matters relating to one specific benefit exclusively for five or more years that is provided under laws administered by the Secretary, such as pension under chapter 15 of such title;(3)does not engage in the promotion or sale of financial products of any type, including annuities;(4)is not affiliated with any entity that is engaged in promotion or sale described in paragraph (3);(5)does not manage the assets of veterans or the survivors of veterans;(6)is not a fiduciary (as defined in section 5506 of such title) for any person submitting a claim for pension under chapter 15 of such title or in receipt of pension under such chapter;(7)is not a fiduciary under section 5502 of such title;(8)has at least one owner that is recognized by the Secretary under section 5904 of such title as an agent or attorney for the preparation, presentation, and prosecution of claims under laws administered by the Secretary; (9)does not provide health care for a claimant receiving claim enhancement assistance from the entity as part of the pilot program; and(10)demonstrates to the Secretary that it has the ability to provide claim enhancement assistance in sufficient volume by having current systems, processes, and procedures in place that are of sufficient scale.(e)DurationThe Secretary shall carry out the pilot program during the three-year period beginning on the date of the commencement of the pilot program.(f)Review, study, and report by Comptroller General of the United StatesNot later than 90 days after the date of the completion of the pilot program, the Comptroller General of the United States shall—(1)complete a review of the pilot program;(2)complete a study on the feasibility and advisability of permanently extending claim enhancement services to individuals and spouses applying for pension under subchapter II or III of chapter 15 of such title; and(3)submit to Congress a report on the findings of the Comptroller General with respect to the review conducted under paragraph (1) and the study conducted under paragraph (2).(g)Rule of constructionNothing in this section shall be construed—(1)to limit the right of a veteran to apply for pension under chapter 15 of title 38, United States Code; or(2)to authorize the Secretary to limit such right.